          Case 1:19-cv-01238-ADA Document 212 Filed 02/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 FINTIV, INC.,                                       §
                                                     §    Civil Action No.: 1:19-cv-01238-ADA
                                                     §
                  Plaintiff,                         §
                                                     §           JURY TRIAL DEMANDED
 v.
                                                     §
 APPLE INC.,                                         §
                                                     §
                  Defendant.                         §
                                                     §




                        AGREED AMENDED SCHEDULING ORDER

         Per agreement of the Parties, the scheduling order in the above-captioned matter is hereby

amended as follows:

    DEADLINE              ITEM
   March 22, 2021         Opening Expert Reports
                          Deadline for defendant to narrow the number of prior art references at
   March 22, 2021
                          issue
      April 29, 2021      Rebuttal Expert Reports
      May 24, 2021        Close of Expert Discovery
      June 14, 2021       Dispositive motion deadline and Daubert motion deadline
      June 28, 2021       Dispositive motion and Daubert Oppositions
      July 12, 2021       Dispositive motion and Daubert Replies
                          Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
      August 2, 2021
                          designations)
  August 12, 2021         Serve objections to pretrial disclosures/rebuttal disclosures
  August 19, 2021         Serve objections to rebuttal disclosures and File Motions in limine
                          File Joint Pretrial Order and Pretrial Submissions (jury instructions,
  August 31, 2021         exhibits lists, witness lists, designations); file oppositions to motions in
                          limine
                          Deadline to meet and confer regarding remaining objections and
 September 7, 2021
                          disputes on motions in limine
       Case 1:19-cv-01238-ADA Document 212 Filed 02/11/21 Page 2 of 2




   DEADLINE        ITEM
                   File joint notice identifying remaining objections to pretrial disclosures
September 17, 2021
                   and disputes on motions in limine
September 24, 2021 Final Pretrial Conference
  October 1, 2021  Jury Selection
  October 4, 2021  Trial




                   11th day of
      SIGNED this ______             February     2021.




                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
